Citation Nr: 0910476	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  07-29 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent for 
the service-connected bilateral pes cavus.

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for a claimed back 
disorder, to include as secondary to the service-connected 
bilateral pes cavus.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to 
January 1955. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the RO.  
The Veteran testified before the undersigned Veterans Law 
Judge (VLJ) in a hearing at the RO in January 2008.

The Board is also aware that the Veteran disagreed with an 
August 2007 rating decision that denied service connection 
for hearing loss and tinnitus.  The RO issued a Statement of 
the Case (SOC) concerning these issues in October 2008; 
however, the record before the Board does not include a 
substantive appeal.  Accordingly, those issues are not before 
the Board at the present time.  38 C.F.R. §§ 20.200, 20.202, 
20.302 (2008).

The Veteran's claim of service connection for a back disorder 
was the subject of a previous decision.  The Board has a 
legal duty to address the "new and material evidence" 
requirement under 38 C.F.R. § 3.156(a) regardless of the 
actions of the RO.  If the Board finds that new and material 
evidence has not been submitted, it is bound by a statutory 
mandate not to consider the merits of the case.  Barnett v. 
Brown, 8 Vet.App. 1, 4 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 
1996); see also McGinnis v. Brown, 4 Vet.App. 239, 244 
(1993).  


FINDINGS OF FACT

1.  The Veteran's service-connected bilateral pes cavus is 
not shown to be productive of marked contraction of plantar 
fascia with dropped forefoot; hammer toes in all toes; or, 
marked varus deformity.

2.  The Veteran's claim of service connection for back 
disorder, secondary to the service-connected bilateral pes 
cavus was previously denied by the RO in a rating decision in 
June 2003.  It was held that there was no competent evidence 
that the disorder was related to the service-connected 
bilateral foot disorder or otherwise related to his military 
service.  He was notified of this decision and his appellate 
rights, but did not perfect a timely appeal in this case.

3.  The evidence associated with the claims file since the 
June 2003 denial of service connection for back disorder, 
secondary to the service-connected bilateral pes cavus is 
either cumulative or redundant of evidence previously of 
record or, if new, does not relate to unestablished facts 
necessary to substantiate the claim for service connection 
for a claimed back disorder and does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for the service-connected bilateral pes cavus have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Code 5278 (2008).

2.  The RO's rating decision in June 2003 denying service 
connection for back disorder, to include as secondary to the 
service-connected bilateral pes cavus is final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp 2007); 38 C.F.R. §§ 20.302, 20.1103 
(2007).

3.  As the evidence received since June 2003 is not new and 
material, the claim of service connection for back disorder, 
to include as secondary to the service-connected bilateral 
pes cavus is not reopened. 38 U.S.C.A. § 5108 (West 2002 & 
Supp 2007); 38 C.F.R. § 3.156 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the Veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the Veteran and has afforded him a comprehensive 
VA examination addressing his claimed disorders.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the Veteran of the evidence necessary to substantiate 
his claims.  The RO also notified the Veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Importantly, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth previously 
in Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases.  The Mayfield line of 
decisions instructs that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., Statements or Supplemental Statements of the Case), is 
required to meet VA's notification requirements.  VCAA 
notification does not require a preadjudicatory analysis of 
the evidence, or any inadequacies thereof, already contained 
in the record.   

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

Here, the noted VCAA letters were issued prior to the 
appealed rating decision.  Moreover, as indicated above, the 
RO has taken all necessary steps to both notify the Veteran 
of the evidence needed to substantiate his claim and assist 
him in developing relevant evidence.

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  The absence of such 
notification is not prejudicial in this case, involving only 
service connection claims because no disability rating or 
effective date is assigned when service connection is denied.  
Id.

The Board is also aware of the considerations of the Court in 
Kent v. Nicholson, 20 Vet. App. 1 (2006), regarding the need 
for notification of the evidence and information that is 
necessary to reopen a claim and what is necessary to 
establish entitlement to the underlying claim for the benefit 
sought.  The August 2005 VCAA letter provided the appropriate 
notification in this regard. 

With regard to the increased evaluation claim included in 
this decision, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  
In this case, the Board finds that a June 2008 letter was in 
full compliance with the requirements outlined in that Court 
decision.  Id.  
  
Accordingly, the Board finds that no prejudice to the Veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran are to be avoided).

II.  Increased rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, as here, multiple ("staged") ratings 
may be assigned for different periods of time during the 
pendency of the appeal.  See generally Fenderson v. West, 12 
Vet. App. 119 (1999).  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In an August 1955 rating decision, the RO granted service 
connection for bilateral pes cavus in light of the fact that 
the Veteran's bilateral foot disability became symptomatic 
after a year of active duty.  A 10 percent rating was 
assigned, effective from January 1955.  In a January 2002 
rating decision, the RO increased the rating for the 
Veteran's service-connected bilateral pes cavus to 30 
percent, in light of the medical evidence showing the 
Veteran's toes tend to dorsiflexion, limitation of 
dorsiflexion at the ankle, shortened plantar fascia and 
marked tenderness under metatarsal heads.  This increased 30 
percent evaluation was effective from July 2001.  This 30 
percent evaluation has remained in effect since that time.

In February 2005, the Veteran filed this instant claim for 
increase.  The Veteran contended that his foot condition had 
worsened since his last afforded examination.

In the September 2004 VA examination, the examiner recorded 
the previous medical history associated with the Veteran's 
foot disorder.  The Veteran complained of pain, stiffness and 
swelling at rest and with standing and walking.  The Veteran 
reported having surgery on his feet in March 2003.  He was 
unable to walk or stand for any length of time.

On objective examination, there were tender calluses over the 
plantar surface of the feet.  There was a weight-bearing line 
medial to each big toe and the Veteran required a walker 
because of pain in his feet.  Examination of toes on the 
right foot was normal; on the left foot there was weakness 
and painful motion.  There was no pes planus.  There was no 
tenderness on the plantar surface of the right foot; however, 
there was extreme tenderness on the plantar surface of the 
left foot.  Achilles tendons were in good alignment.  There 
was no clawfoot on the right; however, there was moderate 
clawfoot on the left.  There was no dropped foot or marked 
varus deformity.  Flexion of the toes on the right was pain 
free; on the left the Veteran experienced pain in some of the 
toes.  Dorsiflexion on the right was not limited; on the left 
"the Veteran cannot flex to the right ankle."  Palpation of 
the metatarsal heads of the toes reveals no tenderness in 
either foot.  The Veteran had hammertoes 2nd- 5th on the right 
and 3rd - 5th on the left.  There was no Morton's 
metatarsalgia.  There was slight hallux valgus bilaterally.  
There was hallux rigidus on the left, but not on the right.  
There was limited function on walking and standing.  The 
Veteran required foot supports which relieved the symptoms.

The Veteran's gait was abnormal (described as hesitant).  The 
diagnosis was changed to pes cavus on the left foot only.  
The examiner explained pes cavus was not present on the right 
foot.

In a January 2005 private treatment record, the examiner 
noted the Veteran had received treatment for fasciitis, 
onychocryptosis and various other disorders of the feet in 
the private facility since January 2003.  The examiner 
explained that the Veteran would continue to have painful 
foot conditions throughout the remainder of his life that 
would require treatment for a long time.  The examiner 
explained that the foot disorders would most likely progress 
as the Veteran continued to perform his daily activities.

In a June 2005 VA examination, the Veteran reported that he 
had a 52 year history of pes cavus.  He complained of current 
symptoms such as pain, stiffness, swelling and fatigue in his 
feet at rest.  Standing and walking he had pain, weakness, 
swelling and fatigue.

On objective examination, there was painful motion, weakness 
and tenderness of the feet.  There was no pes planus.  There 
was moderate tenderness on palpation of the plantar surface 
of the right foot and extreme tenderness on palpation of the 
plantar surface of the left foot.  There was good alignment 
of the Achilles tendons.  There was bilateral pes cavus.  
Contraction and shortening of the plantar fascia was severe 
bilaterally; however, there was no sign of dropped forefoot 
or marked varus deformity.  Dorsiflexion of the toes was 
observed on in the great toes; on the left great toe 
dorsiflexion produced pain.  The Veteran was unable to flex 
his feet onto the ankles.  Palpation of the metatarsal heads 
of the toes produced moderate tenderness on the right and 
marked tenderness on the left.  There were hammertoes; on the 
right (2nd - 5th) and on the left (all five toes).  There was 
no Morton's metatarsalgia.  There was slight hallux valgus on 
the left and none on the right.  There was no resection of 
any metatarsal heads.  There was moderate hallux rigidus on 
the left and none on the right.  The Veteran had considerable 
limitation of function for standing and walking.  He required 
corrective shoes which offered relief.  Additionally, the 
Veteran had non tender calluses on the feet; on the left at 
the distal end of each of the first and fourth metatarsals of 
the plantar surface and on the right foot at the distal end 
of the first, second and fifth metatarsals of the plantar 
surface.

In January 2006, the Veteran underwent surgical procedure to 
treat the hammer digit number five of the right foot.  An 
October 2006 private treatment record found the Veteran had 
significant osteoarthritis in his toes which could be 
contributing to his overall pain syndrome.

In a June 2007 VA examination, the examiner noted the long 
history of the Veteran's foot disorder.  The Veteran 
complained of a constant, aching, sharp, cramping pain in his 
feet.  He rated the pain a 9 out of 10 and noted pain was 
relieved by medication.  At rest, he had pain, weakness, 
stiffness, swelling and fatigue.  With standing or walking he 
had pain, weakness and stiffness.  He reported having 
multiple corrective surgeries on his feet.

On objective examination, he had tenderness in the feet 
bilaterally; however, he did not have painful motion, edema, 
disturbed circulation, weakness and atrophy of the 
musculature.  Pes planus was not present.  He did have claw 
feet.  The contraction and shortening of the plantar fascia 
on the feet bilaterally was moderate in degree.  There were 
no signs of dropped forefoot or marked varus deformity.  
Dorsiflexion of all the toes produced pain in the feet 
bilaterally.  Palpation of the metatarsal heads of the toes 
produced moderate tenderness in the feet bilaterally.  He had 
hammertoes; however, Morton's Metatarsalgia was not present.  
There was no Hallux valgus present.  He had limitations with 
standing and walking.  He required orthopedic shoes and arch 
supports; however, symptoms and pain were not relieved by the 
corrective shoe wear.

The Veteran's service-connected bilateral pes cavus has been 
assigned a 30 percent disability evaluation under 38 C.F.R. § 
4.71a, Diagnostic Code 5278.  Under Diagnostic Code 5278, a 
30 percent evaluation is assigned for bilateral claw foot 
(pes cavus) manifested by all toes tending to dorsiflexion, 
limitation of dorsiflexion at ankle to right angle, shortened 
plantar fascia, and marked tenderness under metatarsal heads.  
A 50 percent evaluation is assigned for a bilateral pes cavus 
manifested by marked contraction of plantar fascia with 
dropped forefoot, all toes hammer toes, very painful 
callosities, marked varus deformity.

Given its review of the record, the Board finds that an 
evaluation in excess of 30 percent for the Veteran's service-
connected bilateral pes cavus is not warranted at any time 
during the period of this appeal.  Overall, the symptoms 
described during the multiple VA examinations are adequately 
contemplated by the 30 percent evaluation already assigned.  
The Board is aware that in the June 2005 VA examination, 
objective findings showed contraction and shortening of the 
plantar fascia was severe bilaterally; however, there was no 
sign of dropped forefoot or marked varus deformity.  
Moreover, in the June 2007 VA examination, objective findings 
showed the contraction and shortening of the plantar fascia 
on the feet bilaterally was of a moderate degree and there 
were no signs of dropped forefoot or marked varus deformity.  
Additionally, the Board notes that while the June 2005 VA 
examination reported the Veteran had calluses on his feet, 
the calluses were not tender.  For these reasons, an 
evaluation in excess of 30 percent for the service-connected 
bilateral pes cavus is not warranted in this case.

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities. The Veteran has submitted no evidence showing 
that his service-connected bilateral pes cavus markedly 
interfered with his employment (when he was employed) status 
beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that this 
disability has necessitated frequent periods of 
hospitalization during the pendency of this appeal. 

As such, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1), which concern the assignment of extra-schedular 
evaluations in "exceptional" cases.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 
94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

III. New and material

Service connection for back disorder secondary to the 
service-connected bilateral pes cavus was denied on the 
merits in an RO rating decision issued in June 2003, based on 
the RO's finding that the Veteran had not presented competent 
evidence that the disorder was related to the service-
connected bilateral foot disorder or otherwise related to his 
military service.  Because the Veteran did not file a timely 
substantive appeal in regard to the June 2003 RO rating 
decision, that decision is final.

Generally, a final rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. 
§ 5108, however, "if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the Veteran's claim was 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim."  
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."

The evidence of record at the time of the June 2003 denial 
(the last final adjudication of claim) included the Veteran's 
service medical records and post-service private and VA 
treatment records, including a March 2003 private record 
diagnosing the Veteran with lumbosacral spine degenerative 
disc disease and various other arthritic disabilities.  

Since the June 2003 rating decision, the additional evidence 
received includes a plethora of VA and private treatment 
records replete with reference to treatment for and diagnosis 
of a back disorder; various lay statements and a transcript 
of the Veteran's hearing testimony before the undersigned in 
January 2008.  Significantly absent in this additional 
evidence is any competent evidence indicating a relationship 
between the Veteran's claimed back disorder and his service-
connected bilateral foot disorder or his active service.

Therefore, the Board finds that the items identified 
hereinabove are "new" evidence in the sense that they were 
not before the adjudicators in June 2003.  The new items of 
evidence, however, are not "material" because nothing 
therein shows the back disorder was related to the service-
connected bilateral foot disorder or otherwise related to his 
military service which was the element that led the claim to 
be originally denied.

The Board has also carefully considered the various lay 
statements and hearing testimony submitted by the Veteran 
which assert that the Veteran's claimed back disorder is a 
result of his service-connected bilateral foot disability.  
As a layperson the Veteran is certainly competent to provide 
an account of symptoms capable of lay observation.  However, 
the Veteran does not possess the requisite medical training 
or credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Thus these statements and his 
hearing testimony are accordingly not material toward 
establishing service connection for the claimed back 
disorder.

To date, the RO has not afforded the veteran a VA 
examination, with an opinion as to the etiology of his 
claimed disorder.  In this case, however, the veteran has not 
presented any evidence sufficient to reopen his appeal, let 
alone evidence linking the claimed disorder to his service-
connected bilateral pes cavus.  Under these circumstances 
there is no reasonable possibility that a VA examination 
would result in findings favorable to the veteran.  
Accordingly, the Board finds that an etiology opinion is not 
"necessary."  38 U.S.C.A. § 5103A (d); See also generally 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, nothing in the additional evidence relates to an 
unestablished fact necessary to substantiate the claim or 
raises a reasonable possibility of substantiating the claim.  
Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim of service 
connection for back disorder secondary to the service-
connected bilateral pes cavus has not been received, and the 
RO's decision of June 2003 remains final.

In summary, like the previous evidence of record, the 
additional evidence simply fails to show the claimed back 
disorder was related to the service-connected bilateral foot 
disorder or otherwise related to the Veteran's military 
service.  As such, the additional evidence is not new and 
material and it does not raise a reasonable possibility of 
substantiating the Veteran's claim of service connection for 
back disorder secondary to the service-connected bilateral 
pes cavus.  Because the Veteran has not presented new and 
material evidence sufficient to reopen the claim of service 
connection for back disorder secondary to the service-
connected bilateral pes cavus the appeal must be denied on 
this basis.  As the Veteran in this case has not fulfilled 
his threshold burden of submitting new and material evidence 
to reopen this finally-disallowed claim, the benefit-of-the-
doubt doctrine is not applicable.  See Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).  





	(CONTINUED ON NEXT PAGE)






ORDER

An evaluation in excess of 30 percent for the service-
connected bilateral pes cavus is denied.

As new and material evidence has not been received to reopen 
the claim of service connection for a claimed back disorder 
secondary to the service-connected bilateral pes cavus, the 
appeal to this extent is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


